           Case 1:19-cv-08181-VSB Document 32 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                                  11/20/2020
FIDEL MONTALVO CANDIA, et al,                             :
                                                          :
                                        Plaintiffs,       :
                                                          :               19-cv-8181 (VSB)
                      -against-                           :
                                                          :                    ORDER
658-660 AMSTERDAM CORP. et al.,                           :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        Today, Plaintiffs’ counsel appeared telephonically for a post-discovery conference.

Defense counsel was unable to join. Plaintiffs’ counsel directed me to a letter filed by Plaintiffs’

counsel dated November 20, 2020, which states that a mediation session is to be held on

December 1, 2020. (Doc. 31.) I directed Plaintiffs’ counsel that the parties should submit a joint

letter regarding the status of the mediation soon after it occurs. Accordingly, it is hereby:

        ORDERED that on or before December 8, 2020, the parties are directed to file a joint

letter no longer than 3 pages with an update as to the mediation.

SO ORDERED.

Dated: November 20, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
